Order entered July 12, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00481-CV

                              IN RE JOSEPH SMITH, Relator

               Original Proceeding from the 366th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 366-80590-2016

                                         ORDER
                       Before Justices Bridges, Brown, and Boatright

      Based on our opinion of this date, we DENY relator’s petition for writ of mandamus.


                                                   /s/   ADA BROWN
                                                         JUSTICE